Lotz, J.
The appellant was a school teacher in the *22common schools of Tippecanoe county. He inflicted corporal punishment upon one of his pupils for the violation of one of the rules of the school. For this he was prosecuted and convicted on the charge of assault and battery. Pie has appealed to this court, assigning as error the overruling of the motion for a new trial.
Filed May 17, 1894.
The rule promulgated was a reasonable one, and the offending pupil admitted the infraction. Under such circumstances, the appellant had the right to inflict punishment, if done in a reasonable manner and a proper spirit. He could only be liable for an assault and battery in the event that the punishment was either cruel or excessive, and beyond the bounds of moderation, considering all the circumstances of the case. In addition to the general presumption of innocence, he had in his favor the presumption of having done his duty. Vanvactor v. State, 113 Ind. 276.
After a careful consideration of the evidence in this case, we are of opinion that it entirely fails to overcome either of these presumptions, and that it entirely fails to show that the punishment was cruel or excessive.
Judgment reversed, with instructions to sustain the motion for a new trial.